Title: To George Washington from Gustavus Scott, 19 July 1797
From: Scott, Gustavus
To: Washington, George



Dr sir,
Washington 19th July 1797.

I do myself the pleasure of inclosing you a Certificate of a Transferr of 29 Shares of Columbia Stock. Your Letter to Collo. Ramsey has been forwarded, and I at the same time wrote to Mr Lloyd respecting the young Bakewell. Probably Mr Lloyd is out on a summers Excursion as I have yet received no answer. With sentiments of perfect Regard and Respect I am Dr sir Your mo. obt servt

Gusts Scott

